DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 6 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller which controls the reception, a position detector which detects, and a running direction detector which detects in claim 1; a first wireless communicator which sets, a second wireless communicator which sets, controller which controls the reception, a position detector which detects, and a running direction detector which detects in claim 2; a congestion detector which detects in claim 3; and a wide-area wireless communicator in claim 6.  The claimed controller, communicators, and detectors are not supported by the drawings or specification (see 112a rejections below).  Because of the lack of support, the examiner interprets the claimed controller as a “control section”, the claimed communicators as “communication sections” and the claimed detectors as “detection sections”.  This interpretation is made to facilitate compact prosecution.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 thru 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed communicator, controller, position detector, and running direction detector of claim 1 do not have support for these amended terms in the specification.  Without being defined by the applicant, the terms are interpreted in the same light as the communication section, control section, position detection section, and running direction detection section.  The claimed first and second wireless communicators, controller, position detector, and running direction detector of claim 2 do not have 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 recites "a congestion detector which detections communication congestion in a plurality of roadway instruments” (lines 2 and 3).  The congestion detector is interpreted as a congestion detection section (see 112f interpretation above).  The specification recites, “A congestion detection section 19 manages the information on the number of vehicles with which the roadway instrument communicates.” P[0037], and “the congestion detection section 19 selects, from among the closest roadway instruments, a roadway instrument in communication with a small number of vehicles” P[0043].  The specification does not describe any type of detection being performed, but instead the congestion detection section manages information and selects an instrument.  There is not support for the detection of communication congestion recited in the disclosure of the application.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position of a roadway instrument" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the running direction of a self-vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a roadway instrument” in line 10, while earlier in the claim, “a roadway instrument” is also recited in line 4.  It is unclear if this is the same roadway instrument, or a new roadway instrument.  The examiner assumes it is the same roadway instrument for continued examination.
Claim 2 recites the limitation "the position of the roadway instrument" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the running direction of a self-vehicle" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “receive information from a specific roadway instrument out of the roadway instruments closest” in lines 6 and 7.  It is unclear what the parameters are for the “closest” specific roadway instrument.  It is unclear if it is the roadway instrument 
Claim 4 recites the limitation "the travel direction" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “position detector" and "running direction detector” of claim 1; “first wireless communicator”, “second wireless communicator”, “position detector”, and “running direction detector” of claim 2; and “congestion detector” of claim 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Based on the 112(a) rejections, the claimed communicators and detectors are interpreted as the previously claimed “sections”.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites the functions of the communicators and detectors without any structure.  The claimed communicators and detectors are not defined and are interpreted to broadly encompass general or generic equipment based on their plain meaning.  There is not a specific structure assigned to the communicators and detectors and are merely substitutions for the “means for” language (or equivalent language).  Therefore, the claims 1 thru 6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al WIPO/PCT Publication Number WO 2017/041516 A1 (European Patent Application Publication Number EP 3 349 514 A1 used as translation) in view of Konishi et al Patent Application Publication Number 2018/0310242 A1.
Regarding claim 1 Luo et al teach the claimed vehicle wireless communication device, vehicle terminals 302 (Figures 3a and 3b) implemented on applications of Internet of vehicles using cellular wireless communications and device-to-device (D2D) technologies P[0006], and an apparatus for controlling communication in Internet of Vehicles, the apparatus being located in a terminal P[0018], comprising:
the claimed communicator, a transmission unit configured to send and/or receive the V2X (vehicle-to-everything) message P[0018];

the claimed position detector to detect a position of a roadway instrument, “an apparatus for controlling communication in Internet of Vehicles, the apparatus being located at a terminal, including: a first acquisition unit configured to acquire current terminal geographical location information of the terminal and RSU signal coverage information of a Road Side Unit (RSU); a determining unit configured to determine whether a distance between the terminal and the RSU is less than or equal to a predetermined threshold value according to the terminal geographical location information and the RSU signal coverage information of the RSU” P[0019], and “the RSU signal coverage information may include at least one of the following: geographical location information of the RSU; the geographical location information and signal coverage level indication information of the RSU; and the geographical location information of the RSU and transmission power level indication information of the RSU” P[0043]; and
the claimed running direction detector to detect a running direction of a self-vehicle, “real-time information interaction between the vehicles and between the vehicle 
the claimed control the communicator based on the detected position and the detected running direction to receive information from a next closest roadway instrument to the communicating roadway instrument, “The base station is used as the above network device as an example, and it is assumed that an RSU closest to the terminal is selected for sending the V2X message. As shown in Fig. 4, in steps S402-S412, the base station 404 acquires the terminal geographical location information of the terminal 402 and RSU signal coverage information of the RSU 406, and obtains the RSU closest to the terminal 402 by comparing the terminal 402 and the geographical location information of the RSU indicated by the signal coverage information of multiple RSUs. Assuming that the RSU 406 is the RSU nearest to the terminal 402, then the base station 404 sends to the RSU 406 indication information for instructing the RSU to start or stop sending the V2X message, so that the RSU 406 sends the V2X message to the terminal 402.” P[0166].
Luo et al do not explicitly teach the claimed detection of a running direction of the self-vehicle, and the claimed next closest roadway instrument.  But, regarding the claimed running direction, Luo et al do teach the acquisition of the current location of the 
Konishi et al teach the claimed detection of a running direction of the self-vehicle, acquiring information of a planned traveling route of the vehicle P[0021], “the route decision unit 15 acquires the position information of the vehicle 1 by using a car navigation device or the like mounted on the vehicle 1, associates the planned traveling route with the position of the vehicle 1, and manages the associated information” P[0055], and “By performing processes of steps S201 to S210, even in a state the vehicle 1 is moving, the vehicle-mounted apparatus 10 extracts the roadside device 20 which is present in the planned traveling route of the vehicle 1 and whose distance from the vehicle 1 is within the threshold value and performs wireless connection with the extracted roadside device 20.” (P[0072] and Figure 5).  The planned travel and the current motion of the vehicle are provided.  Konishi et al further teach the claimed next closest roadway instrument, “the vehicle-mounted apparatus 10 of the vehicle 1 that runs along the planned traveling route first performs wireless connection with the roadside device 20C and next performs wireless connection with the roadside device 20B” (P[0073] and Figure 2), and “the vehicle-mounted apparatus 10 may perform wireless connection with the roadside device 20 that is related to movement of the vehicle 1” P[0072].  As shown in Figure 2 of Konishi et al, as the vehicle moves along the planned route, the connections to the roadside devices change, in Figure 2 the connection changes from 20C to 20B along the route.
The changes with the connections to the roadside units of Konishi et al would be applied to the system of Luo et al by updating the vehicle connections as the vehicle .
Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe Publication Application Publication Number 2018/0184271 A1 in view of Konishi et al Patent Application Publication Number 2018/0310242 A1.
Regarding claim 2 Kumabe teaches the claimed vehicle wireless communication device to receive roadway information from a roadway instrument on a plurality of service channels and a control channel that have differing frequency channels, “A wireless communication device for vehicles, which is used in a vehicle and is able to designate a plurality of service channels, includes a first wireless receiver, a second wireless receiver, and a reception control unit. The first wireless receiver designates, as a reception channel, a service channel identified from the service channels based on a kind of a service, and receives service execution information to execute the service. The second wireless receiver designates, as a reception channel, a control channel having a frequency channel different from those of the service channels, and receives service announcement information containing channel information.” (abstract), and a wireless communication system includes an announcement roadside unit that transmits the service announcement information and the service execution information P[0012], comprising:

the claimed second wireless communicator to set the control channel to a reception channel and receives service notification information to specify service channels, “The second wireless receiver designates, as a reception channel, a control channel having a frequency channel different from those of the service channels, and receives service announcement information containing channel information.” (abstract), and “second wireless communicator 43 is equivalent to a second wireless receiver” P[0069];
the claimed controller to set reception channels of the first wireless communicator based on the channel information in the service notification information from the second wireless communicator, “The control circuit 41 is connected to perform a two-way communication with each of the first wireless communicator 42, the second wireless communicator 43, the GNSS receiver 44, the acceleration sensor 45, and the gyro sensor 46.” (P[0068] and Figure 8), “The first wireless communicator 42 designates, as the communication channel, one frequency channel selected by switching a plurality of frequency channels. The communication channel is a channel which performs reception and transmission. That is, the communication channel signifies a reception channel and a transmission channel.” P[0069], and “a second 
the claimed running direction detector to detect a running direction of a self-vehicle, “The acceleration sensor 45 detects an acceleration in a forth-and-back direction of a host vehicle. The in-vehicle unit 4 is attached to the host vehicle with a predetermined posture such that the detecting direction of the acceleration by the acceleration sensor 45 accords with the forth-and-back direction of the host vehicle. This host vehicle refers to a vehicle in which the in-vehicle unit 4 is mounted. In addition, the acceleration sensor 45 may be a three-axial acceleration sensor that detects accelerations which act on three axial directions mutually orthogonal such as the forth-and-back direction, the left-and-right direction, and the up-and-down direction of the host vehicle.” P[0075], wherein
Kumabe does not teach the claimed position detector to detect a position of the roadway instrument, and the claimed controller causes the first wireless communicator to receive information from the closest roadway instrument based on the detected position and the running direction.  Konishi et al teach the claimed position detector to detect a position of the roadway instrument, “The vehicle-mounted apparatus is on a vehicle and acquires position information broadcast from the roadside device by wireless communication. The position information is about a position of the roadside device.” (abstract), and the claimed controller causes the first wireless communicator to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless communication device of Kumabe with the changing connections to roadside device based on the vehicle location and the determined positions of the roadside devices of Konishi et al in order to reduce unnecessary communication (Konishi et al P[0087]).
Regarding claim 4 Kumabe does not teach the claimed detected position is made a candidate for communication with a roadway instrument in a travel direction based on information from a navigation device in the self-vehicle.  Konishi et al teach, “the 
Regarding claim 5 Kumabe does not teach the claimed detected position of the roadway instrument is made a candidate for cutting off communication with a roadway instrument in a going away direction based on information of a navigation device in the self-vehicle.  Konishi et al teach, “the vehicle-mounted apparatus 10 of the vehicle 1 that runs along the planned traveling route first performs wireless connection with the roadside device 20C and next performs wireless connection with the roadside device 20B. However, the vehicle-mounted apparatus 10 does not perform wireless connection with the roadside device 20A that is separate from the planned traveling route. In such a .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe Publication Application Publication Number 2018/0184271 A1 and Konishi et al Patent Application Publication Number 2018/0310242 A1 as applied to claim 2 above, and further in view of Kumabe et al Patent Application Publication Number 2017/0034667 A1 (hereafter Kumabe et al ‘667).
Regarding claim 3 Kumabe does not teach the claimed congestion detector to detect communication congestion in a plurality of roadway instruments, and the claimed controller causes the first wireless communicator to receive information from a specific closest roadway instrument based on the detected congestion.  In the secondary reference of Konishi et al, there is a description of the related art dealing with a degree .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe Publication Application Publication Number 2018/0184271 A1 and Konishi et al Patent Application Publication Number 2018/0310242 A1 as applied to claim 2 above, and further in view of Kumabe et al Patent Application Publication Number 2020/0236520 A1 (hereafter Kumabe et al ‘520).
Regarding claim 6 Kumabe does not teach the claimed wide area wireless communicator and the claimed service notification information is received via wide area wireless communication, but wide area networks are common and well known in the communication arts.  The application of a wide area network (WAN) would merely be a different mode of communication to apply the teaching of Kumabe and Konishi et al.  Kumabe et al ‘520 teach, “A mobile object communication system includes a mobile object side device, a service provision device performing a short range wireless communication with the mobile object side device to provide a service to the mobile object side device, and a wide area route provision unit performing a wide area communication with the mobile object side device to provide the service having the same contents as the service provided by the service provision device.” (abstract), “the roadside device 1 may be provided at a position corresponding to the type of service to be provided, such as a parking lot or an entrance to a toll road. The wireless communication area of the roadside device 1 determined according to the output of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662